DETAILED ACTION

Response to Amendment
The Amendment filed 10/08/2021 has been entered. 1, 3 and 5-7 remain pending in the application. Claims 2 and 4 were cancelled. 

Claim Objections
Claims 5-7 are objected to because of the following informalities:  
Regarding claim 5, “the erected state” should be “an erected state” for clarity.
Regarding claims 5-6, the Applicant should explicitly recite the feature of “a blade” than refer to the blade, such as for example “further comprising a blade, a blade cap dispose above the blade” in claim 5 and “further comprising a blade, fixing bars disposed under the blade” in claim 6.
Regarding claim 7, “the underside” should be “an underside” for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“support member” as recited in claim 1, line 3 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “support”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term 
“fixing member” as recited in claim 1, line 9 (first, “fixing” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “member”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “fixing” preceding the generic placeholder describes the function, not the structure, of the member).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the preamble claims a tape dispenser, however in the body of claim 1, applicant further claim “applying a given force to a tape roll due the spring”, “a rotating shaft rotatably coupled to the support member and coming into contact with the tape roll by the close fitting member”, “makes contact with tape roll” and “thereby causing friction between the fixing member and the tape roll”. It is unclear if the applicant is claiming the roll of tape as part of the tape dispenser or that the parts of the dispenser are configured for performing the functions list above. Furthermore, some of the condition requirement of the device depends on the property of the tape roll, in event if the applicant overcome the rejection of the tape roll not being part of the claim, there is still the indefiniteness issues of how an unknown/unclaimed structure of the tape roll effect the device. For example, the limitation that friction between the rotating shaft and the tape roll results in the fixing member remaining detached from the tape roll may only met when the tape has a certain amount of friction, such that whether or not this limitation is met depends on the characteristics of the unclaimed tape roll, rendering the claim indefinite.
The term “close-fitting” in claim 1 is a relative term which renders the claim indefinite. The term “close-fitting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what can be considered as close-fitting. For example, is contact required? 
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fathi (US 20100193539 A1).
Regarding claim 1, Fathi teaches a tape dispenser comprising:
a support member (52);
a close-fitting member (55) having a spring (53, coupled to the support member and applying a given force to a tape roll due the spring (paragraph 0051); 
a rotating shaft (10) rotatably coupled to the support member (coupled via 20) and coming into contact with the tape roll by the close fitting member (since the close fitting member pushes up the tape to the rotating shaft, see Figure 2); 
a fixing member (43) connected with a fixing lever (44) and the rotating shaft (see Figure 2),
wherein when the tape roll rotates, the fixing member remains detached from the tape roll resulting from friction between the rotating shaft and the tape roll (the tape can rotate 
the fixing member makes contact with the tape roll by an operation of the fixing lever, thereby causing friction between the fixing member and the tape roll (see Figure 2, paragraph 0052). 
Regarding claim 3, Fathi teaches further the fixing member comprises a contact member (the roller 43) and a contact member support (the rod within roller 43).
Regarding claim 7, Fathi teaches an attaching member (width cross bar of 54 on the bottom) having a given length (along the width of the tape) in a transverse direction on one side end of the underside of a grip (since the width cross bar is on the end of the extending portion of 54 from the pivot point around 53, and the extended portion of 54 is considered as a grip, because user can grip the scissor end of the structure to hold on to the device, see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fathi (US 20100193539 A1) in view of Sugiuchi (JPH10-157911).
Regarding claim 5, Fathi further teaches a blade (57). 
Fathi fails to teach a blade cap disposed above the blade, one end of the blade cap being rotatably fixed so that if the blade cap is rotated upward and erected, the blade cap is fixed at the erected state, and if the blade cap is rotated downward, the blade cap is fixed in a state of covering the blade.
Sugiuchi teaches a tape dispenser with pivotable housing (assembly of 2 and 4) including a blade cap (4b) disposed above a blade (2), one end of the blade cap being rotatably fixed (at 2c and 4c) so that if the blade cap is rotated upward and erected (see Figure 1), the blade cap is fixed at the erected state (see Figure 1), and if the blade cap is rotated downward, the blade cap is fixed in a state of covering the blade (see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Fathi to add the pivotable housing with the blade cap on the blade and around the tape, as taught by Sugiuchi, in order to increase the impact resistance of the tape dispenser (paragraph 0003 of the translation). The device of modified Fathi teaches all the features in claim 1 with a blade cap added. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fathi (US 20100193539 A1) in view of Oh (US 10150638 B2).
Regarding claim 6, Fathi teaches fixing bars (two bars extending on the side of 45, see Figure 1) disposed under the blade (since the device is a handle held device, the fixing bars would be under the blade when the device is held in the position reversed from Figure 2).
Fathi fails to teach the fixing bars are made of an elastic material.
Oh teaches a tape dispenser cover made out of elastic material (col. 2, lines 30-36).
It would have been obvious to one of ordinary skill in the art to modify the device of Fathi to make the fixing bars out of elastic material, as taught by Oh, in order to for the fixing bars to be shock-absorbing (col. 2, lines 30-36).
Furthermore, It also would have been obvious to one having ordinary skill in the art to modify the device to make the fixing bars out of elastic material, since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s amendment regarding the 112b issues. The same problem still exist in the current set of claim, it is still unclear if “a tape roll” is part of the tape dispenser. The examiner believes that the applicant would not like the tape dispenser to include a tape roll as part of the device. Examiner suggest to use language like “configured applying a given force to a tape roll due the spring”, “a rotating shaft rotatably coupled to the support member and configured to coming into contact with the tape roll by the close fitting member”, “configured to makes contact with tape roll” and “thereby configured to causing friction between the fixing member and the tape roll” to overcome the rejection. 
In response to the applicant’s amendment regarding newly added elements of support member, see new rejection interpretation above.
In response to the applicant’s amendment regarding the fixing member being detach from the tape roll while the tape is being dispensed, at least the in the condition of Figure 3 of Fathi, the fixing member 43 is detached while the tape is being dispensed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        1/12/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724